ORDER
PER CURIAM.
Appellant, Christopher Fann, appeals from the circuit court’s judgment denying his Rule 24.035 motion for post-conviction relief. Appellant contends the court clearly erred in denying his claim his counsel was ineffective for failing to inform him that he would have to serve 50 percent of his sentence before eligible for parole or early release pursuant to section 558.019, RSMo 1994.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 24.035(k). The record conclusively refutes appellant’s point of error and no hearing is required. Appellant knew he would have to serve 50 percent of his sentence, because both the prosecutor and the court informed him on the record at the guilty plea hearing. As no jurisprudential purpose would be served by a written opin*287ion, we affirm the judgment pursuant to Rule 84.16(b).